Case: 4:20-cv-01227-JAR Doc. #: 59-10 Filed: 10/27/20 Page: 1 of 11 PageID #: 2659




                        EXHIBIT J
Case: 4:20-cv-01227-JAR Doc. #: 59-10 Filed: 10/27/20 Page: 2 of 11 PageID #: 2660




                  IN THE TWENTY-FIRST JUDICIAL CIRCUIT COURT
                           ST. LOUIS COUNTY, MISSOURI

 TAMIA BANKS, REV. RONNIE HOOKS,       )
 BARBARA HOOKS, JOEL HOGAN,            )
 KENNETH NIEBLING, KENDALL LACY,       )
 TANJA LACY, WILLIE CLAY,              )
 BOBBIE JEAN CLAY, ANGELA STATUM,      )
 and MISSOURI RENTALS COMPANY, LLC,    )
 on behalf of themselves and all others similarly
                                       )             Cause No. 18SL-CC00617-01
 situated,                             )
                                       )
       Plaintiffs,                     )
                                       )
 vs.                                   )
                                       )
 COTTER CORPORATION,                   )
 COMMONWEALTH EDISON COMPANY, )
 DJR HOLDINGS, INC. f/k/a FUTURA       )
 COATINGS, INC., and ST. LOUIS AIRPORT )
 AUTHORITY, A DEPARTMENT OF THE        )
 CITY OF ST. LOUIS,                    )
                                       )
       Defendants.                     )

             PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO
                  DEFENDANT COMMONWEALTH EDISON COMPANY

        Plaintiffs Tamia Banks, Rev. Ronnie Hooks, Barbara Hooks, Joel Hogan, Kenneth

 Niebling, Kendall Lacy, Tanja Lacy, Willie Clay, Bobbie Jean Clay, Angela Statum, and

 Missouri Rentals Company, LLC, on behalf of themselves and all others similarly situated, by

 and through their attorneys, and pursuant to Rule 58.01 of the Missouri Rules of Civil Procedure,

 hereby propound the following Request for Production of Documents on Defendant,

 COMMONWEALTH EDISON COMPANY, to be answered within thirty (30) days after service

 thereof.

                                           Instructions

        1.      As used herein, all terms shall have the fullest and broadest meaning accorded to
Case: 4:20-cv-01227-JAR Doc. #: 59-10 Filed: 10/27/20 Page: 3 of 11 PageID #: 2661




 those terms and shall have the meaning generally ascribed to such terms in common parlance.

        2.      The use of the singular form of any word includes the plural and vice versa. The

 masculine includes the feminine and neutral genders. The past tense includes the present tense

 where the clear meaning is not distorted by change of tense.

        3.      All answers are to be made separately and fully and an incomplete or evasive

 answer is a failure to answer. Where a Request for Production asks for an answer in more than

 one part, separate the parts in Defendant’s answer accordingly so that each part is clearly set out

 and understandable.

        4.      Where Defendant’s knowledge or information in its possession is requested, such

 request includes knowledge or information in possession of Defendant’s representatives,

 employees, agents, independent contractors, insurers, and, unless privileged, Defendant’s

 attorneys.

        5.      In you have only incomplete knowledge of the answer to a Request for

 Production, please answer to the extent of Defendant’s knowledge and state specifically what

 part or area of the Request for Production you have only incomplete knowledge of and identify

 the person(s) who does or might have additional knowledge or information to complete the

 answer.

        6.      The Requests for Production shall be continuing in nature so as to require

 supplemental responses that becomes known or that come into Defendant’s possession, custody,

 or control at any time before a final judgment in this action.

        7.      If you contend that any responsive data is not reasonably accessible because of

 undue burden or cost, you must advise us of your position and explain specifically what data is

 being withheld and why.
Case: 4:20-cv-01227-JAR Doc. #: 59-10 Filed: 10/27/20 Page: 4 of 11 PageID #: 2662




        8.      If you consider any of these Requests for Production ambiguous or unduly

 burdensome in any way, inform the undersigned, in writing, of the perceived ambiguity or basis

 of your belief that the request is ambiguous or burdensome. If appropriate, counsel for Plaintiffs

 may modify or rephrase the Request for Production in a reply letter to further clarify, if

 appropriate. Any such reply letter may be treated as a modification of the Request for

 Production.

        9.      If any responsive information, document, or thing is withheld on the ground that

 it is privileged or otherwise confidential, that information, document, or thing shall be described

 with sufficient particularity (including date, author, recipient(s), subject matter, and basis for

 privilege or confidentiality) to permit a determination as to whether there is demonstrated

 entitlement to and application for the protection invoked.

        10.     If any documents to be identified have been destroyed, lost, or otherwise

 discarded, your answers to that Request for Production should identify such document(s) as

 completely as possible and provide the following information with respect to each such

 document(s):

                  a. The last known custodian(s);
                  b. The date of disposal;
                  c. The method of disposal;
                  d. The person authorizing or directing the disposal;
                  e. The person disposing of the document(s);
                  f. The reason for the disposal;
                  g. Whether any copy(ies) of the document(s) exist, including any electronic
                     copies of said document(s) or electronic backup of any information
                     contained in said documents); and
                  h. Whether any documents or other records exist relating to the disposition of
                     said document(s).

        11.     Unless otherwise specified in a particular Request for Production, the time period

 covered by each Request for Production runs from January 1, 1967 to the present.
Case: 4:20-cv-01227-JAR Doc. #: 59-10 Filed: 10/27/20 Page: 5 of 11 PageID #: 2663




                                               Definitions

             1.    “Defendant,” “you,” “yourself,” or “your” shall mean the Defendant,

 Commonwealth Edison Company, as well as its directors, shareholders, employees, officers,

 contractors, agents, owners, parent, subsidiaries, other affiliates, and anyone acting on its behalf.

             2.    “Plaintiff” or “Plaintiffs” shall mean the Plaintiffs, Tamia Banks, Rev. Ronnie

 Hooks, Barbara Hooks, Joel Hogan, Kenneth Niebling, Kendall Lacy, Tanja Lacy, Willie Clay,

 Bobbie Jean Clay, Angela Statum, and Missouri Rentals Company, LLC.

             3.    “Petition” shall mean the Second Amended Class Action Petition filed against

 you in the Circuit Court for St. Louis County, Missouri, under Case no. 18SL-CC00617.

             4.    “Latty Avenue Site” refers to the properties located at 9200 Latty Avenue (Futura

 Coating Site) and/or 9170 Latty Avenue (HISS) in Hazelwood, Missouri.

             5.    “HISS” refers to the Hazelwood Interim Storage Site property located at 9170

 Latty Avenue in Hazelwood, Missouri.

             6.    “Futura Coating Site” refers to the property located at 9200 Latty Avenue in

 Hazelwood, Missouri.

             7.    "Coldwater Creek” refers to the tributary which runs through North St. Louis

 County and flows into the Missouri River.

             8.    “Radioactive Material” refers to: 1) any material spontaneously emitting

 energetic particles by the disintegration of their atomic nuclei, whether naturally occurring or

 artificial; 2) residues containing uranium and/or thorium; and/or 3) uranium and/or thorium mill

 tailings.

             9.    “Due Diligence” shall mean any investigation, audit, valuation, or review.

             10.   "Documents" is an all-inclusive term referring to any writing and/or recorded or
Case: 4:20-cv-01227-JAR Doc. #: 59-10 Filed: 10/27/20 Page: 6 of 11 PageID #: 2664




 graphic matter, however produced or reproduced. The term "documents" includes, without

 limitation, agreements, contracts, leases, addenda thereto, amendments, letters, emails, text

 messages,    correspondence,      memoranda,      inter-office   communications,      intra-office

 communications, minutes, reports, notes, pamphlets, reports, schedules, analyses, drawings,

 pictures, tables, graphs, photographs, videotapes, charts, flow charts, papers, program

 specifications, contract specifications, contract proposals, time cards, sketches, indices, data

 sheets, data processing cards, data processing tapes, data processing files, computer tapes or

 printouts, computer disks, computer diskettes, sound recordings or any types, records of

 telephone or other conversations or meetings telex messages, maps, surveys, books of account,

 ledgers, invoices, receipts, purchase orders, pleadings, questionnaires, contracts, bills, checks,

 check stubs, check books, studies, books, working papers, drafts, diaries, records, vouchers,

 logs, proposals, telegrams, films, fax material, computer programs including the software

 thereof, or any other writings however produced or reproduced including any non-identical draft

 or copy thereof matter tangible or retrievable by any means presently technologically available.

 The term "documents" also includes any preliminary notes and drafts of the above-mentioned

 matters, in whatever form they exist; for example, printed, typed, longhand, shorthand, on paper,

 paper tape, tabulating cards, ribbon, blueprints, magnetic tapes, including but not limited to

 audiotapes, compact discs, microfilm, film, motion picture film, phonographic records,

 dictographic records, computer data files, hard discs of computer, computer diskettes or any

 other form by which said matter can be retrieved and/or obtained.

        11.     “Document” shall also mean and include any “Electronically Stored Information”

 (“ESI”) which shall include, but is not limited to digital communications (e.g., e-mail, voice

 mail, instant messaging, text messaging); word processed documents (e.g., Word or WordPerfect
Case: 4:20-cv-01227-JAR Doc. #: 59-10 Filed: 10/27/20 Page: 7 of 11 PageID #: 2665




 documents and drafts); spreadsheets and tables (e.g., Excel or Lotus 123 worksheets);

 accounting application data (e.g., QuickBooks, Money, Peachtree data files); image and

 facsimile files (e.g., .PDF, .TIFF, .JPG, .GIF images); sound recordings (e.g., .WAV and .MP3

 files); video and animation (e.g., .AVI and .MOV files); databases (e.g., Access, Oracle, SQL

 Server data, SAP); contact and relationship management data (e.g., Outlook, ACT); calendar and

 diary application data (e.g., Outlook PST, Yahoo, blog tools); online access data (e.g.,

 Temporary Internet Files, History, Cookies); presentations (e.g., PowerPoint, Corel

 Presentations); network access and server activity logs; project management application data;

 computer aided design/drawing files; and, backup and archival files (e.g., Zip, .GHO files). The

 word “document” shall be construed to the furthest extent permissible under the Missouri Rules

 of Civil Procedure.

        12.     “Identify” (a) when used with respect to a natural person shall mean to state the

 person’s (1) full name, (2) last known home or business address, (3) last known home or

 business telephone numbers, (4) last known employer, (5) last known title or occupation, (6) if

 the person’s present whereabouts are unknown, all information that reasonably may be helpful in

 locating the person (for example, spouse’s name, children’s names and addresses and the names

 and addresses of other known relatives), and (7) that person’s relationship, if any, to Defendant;

 (b) when used with respect to a corporation or business entity other than an a natural person

 shall mean to state that entity’s name, address of its principal place of business and telephone

 number; (c) when used with respect to a document shall mean to state the title or name of the

 document (or provide a brief description thereof), the author(s), the recipient(s), the present

 custodian, and that the date the document was created; and (d) when used with respect to

 communication shall mean to identify the contents of the communications, the date and place the
Case: 4:20-cv-01227-JAR Doc. #: 59-10 Filed: 10/27/20 Page: 8 of 11 PageID #: 2666




 communication was made, the type of communication (written correspondence, email, phone

 conversation, etc.), and the identity of each person participating in and present for the

 communication.

        13.     “Person” shall refer to any natural person or any corporation, partnership, limited

 liability company, limited partnership, joint venture, firm, association, proprietorship or any

 other business, legal, or governmental entity or association.

        14.     Whenever the expression "and/or" is used in these Requests for Production, the

 information called for should be set out both in the conjunctive and disjunctive and, whenever

 the information is set out in the disjunctive, it should be given separately for each and every

 element sought.

        15.     "Do," "does," "is," "are" and other verbs used in the active voice are also intended

 to refer to "did," "was," "were" and other verbs used in the past tense.

        16.     “Pertaining to” or “relating to” or “concerning” shall mean referring to, reflecting,

 or related in any manner, logically, factually, indirectly or directly to the matter addressed.

        17.     “Communication” shall mean any transmission of words or thoughts between or

 among two or more persons, and includes, but is not limited to, spoken words, conversations,

 conferences, discussions, talks and reports, whether transmitted in person or by any electronic

 devices such as telephone or radio, and documents as defined above.

                               SECOND SET OF REQUESTS FOR
                                      PRODUCTION

        1.      Produce all documents and communications by or to you with Cotter Corporation

 that relate to the Latty Avenue Site, Coldwater Creek and/or the Radioactive Material stored and

 processed by Cotter Corporation at the Latty Avenue Site.

        2.      Produce all documents and communications by or to you with Dean Jarboe that
Case: 4:20-cv-01227-JAR Doc. #: 59-10 Filed: 10/27/20 Page: 9 of 11 PageID #: 2667




 relate to the Latty Avenue Site, Coldwater Creek and/or the Radioactive Material stored and

 processed by Cotter Corporation at the Latty Avenue Site.

        3.     Produce all documents and communications by or to you with Ryckman,

 Edgerley, Tomlinson & Associates that relate to the Latty Avenue Site, Coldwater Creek and/or

 the Radioactive Material stored and processed by Cotter Corporation at the Latty Avenue Site.

        4.     Produce all documents and communications by or to you with the Atomic Energy

 Commission that relate to the Latty Avenue Site, Coldwater Creek and/or the Radioactive

 Material stored and processed by Cotter Corporation at the Latty Avenue Site.

        5.     Produce all documents and communications by or to you with the Nuclear

 Regulatory Commission that relate to the Latty Avenue Site, Coldwater Creek and/or the

 Radioactive Material stored and processed by Cotter Corporation at the Latty Avenue Site.

        6.     Produce all documents or communications by or to you with the Department of

 Energy that relate to the Latty Avenue Site, Coldwater Creek and/or the Radioactive Material

 stored and processed by Cotter Corporation at the Latty Avenue Site.

        7.     Produce all documents or communications by or to you with the United States

 Army Corp. of Engineers that relate to the Latty Avenue Site, Coldwater Creek and/or the

 Radioactive Material stored and processed by Cotter Corporation at the Latty Avenue Site.

        8.     Produce all documents in your possession related to any due diligence undertaken

 by you before purchasing Cotter Corporation in 1974 which was related to the Radioactive

 Material stored and processed by Cotter at the Latty Avenue Site.

        9.     Produce all documents in your possession that were relied upon by ComEd when

 determining whether and for how much to buy Cotter Corporation.

        10.    Produce all documents and communications by or to George Rifakes relating to
Case: 4:20-cv-01227-JAR Doc. #: 59-10 Filed: 10/27/20 Page: 10 of 11 PageID #: 2668




 the Latty Avenue Site, Coldwater Creek and/or the Radioactive Material stored and processed by

 Cotter Corporation at the Latty Avenue Site.

         11.      Produce all documents authored by or in the possession of George Rifakes, that

 relate to the purchase or sale of Cotter Corporation, and/or that relate to the Latty Avenue Site,

 Coldwater Creek, and/or the Radioactive Material stored and processed by Cotter Corporation at

 the Latty Avenue Site.

         12.      Produce your organizational charts for the two years preceding your purchase of

 Cotter Corporation through the time you sold Cotter Corporation.

         13.      Produce all documents and communications in your possession relating to the

 Latty Avenue Site, Coldwater Creek and/or the Radioactive Material stored and processed by

 Cotter Corporation at the Latty Avenue Site.

         14.      Produce all of “ComEd’s records” referenced in your fifth preliminary objection

 to Plaintiffs’ First Set of Interrogatories.

         15.      Produce all of the “documents, records, and information of ComEd” referenced in

 Brian Buck’s Declaration (Exhibit 3 to ComEd’s Motion to Dismiss for Lack of Personal

 Jurisdiction).

         16.      Produce all documents in your possession related to the disposal of radioactive

 materials in the Bridgeton/West Lake Landfill.

         17.      Produce all documents or materials related to or responsive to Plaintiffs’ Second

 Set of Interrogatories or your responses thereto.

 Dated: September 4, 2020                              Respectfully submitted,

                                                       KEANE LAW LLC

                                                       /s/ Ryan Keane
                                                       Ryan A. Keane, #62112
Case: 4:20-cv-01227-JAR Doc. #: 59-10 Filed: 10/27/20 Page: 11 of 11 PageID #: 2669




                                                  7777 Bonhomme Ave., Suite 1600
                                                  St. Louis, MO 63105
                                                  Ph: 314-391-4700
                                                  Fax: 314-244-3778
                                                  ryan@keanelawllc.com
                                                  Attorney for Plaintiffs and Proposed Class

                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of Plaintiffs’ Second
 Requests for Production to Defendant Commonwealth Edison Company was served via
 electronic mail in Microsoft Word format on this 4h day of September, 2020 on all counsel of
 record.

                                           /s/ Ryan A. Keane
